DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 2, 4-7, 9, 14-16, 18, 20, 22-24, 31, 32, 34-36, and 38-43 are pending. 
Claims 3, 8, 10-13, 17, 19, 21, 25-30, 33, and 37 have been canceled.
The foreign priority application No. 2,794,290 filed in Canada on October 22, 2012 has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 31, 32, 41, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawasaki et al. (US 2012/0258363) in view of Lee et al. (US 2010/0243964).
The examiner would like to note that claims 24 and 31 are product-by-process claims. Even though the claims are directed to a process, the patentability is given by the product itself. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. 
The burning step (c) leads to a carbon layer, as shown in par.0008 of the specification of the instant application.
Therefore, an electrode material comprising a core which is a composite of an active material and conductive carbon materials (carbon black and at least one fibrous carbon material) and a carbon surface layer meets the limitations of claim 24.
An electrode including an electrode material comprising a core which is a composite of an active material and conductive carbon materials (carbon black and at least one fibrous carbon material) and a carbon surface layer meets the limitations of claim 31.
Kawasaki et al. teach a positive electrode material formed by simultaneously integrating fibrous carbon, carbon black, and olivine-type iron phosphate into a composite (par.0026), but fail to teach a carbon surface layer.
Lee et al. teach an active material, which comprises a core (10) and a carbon layer (20)(fig.2, par.0012, par.0015-0016).
The core (10) is a composite material (see fig. 2, par.0023), and it may comprise a carbonaceous material (par.0062).
The carbon layer (20) provides electrical conductivity (par.0068).

The electrode material of Kawasaki modified by Lee is equivalent to the material of claim 24.
A positive electrode including the electrode material of Kawasaki modified by Lee is equivalent to the electrode in claim 31.
With regard to claim 32, Kawasaki et al. teach that the positive electrode material is used for the positive electrode of a lithium ion secondary battery (abstract).
With regard to claim 41, Lee et al. teach that the carbon layer (20) may comprise amorphous carbon (par.0065).
Claim 43 refers to step (c) of the method of making the electrode material. This step does not add any patentable weight to a product claim.
Therefore, positive electrode including the electrode material of Kawasaki modified by Lee is equivalent to the electrode in claim 43.

Allowable Subject Matter
Claims 1, 2, 4-7, 9, 14-16, 18, 20, 22, 23, 34-36, 38-40, and 42 are allowed.
The prior art does not teach the method of claim 1 of the instant application.


Response to Arguments
Applicant's arguments filed on March 02, 2022 have been fully considered but they are not persuasive. 
The examiner would like to note that:
-the objection to the specification is withdrawn following the applicant’s amendment to the specification;
-the objections to claims 34-36 are withdrawn following the applicant’s amendment to claims 34 and 36;
- the rejection of claims 35 and 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendment to claim 35 and the cancelation of claim 37; and
-the rejection of claims 32 and 37 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn following the applicant’s amendment to claim 32 and the cancelation of claim 37.
On pages 2-3 of the Remarks filed on March 02, 2022 the applicant argues the rejection of claims 24, 31, 32, 41, and 43 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawasaki et al. (US 2012/0258363) in view of Lee et al. (US 2010/0243964).
On page 3 of the Remarks the applicant argues that the cited art does not teach a conductive carbon material-composted material.
However, the examiner would like to point out that Kawasaki et al. (US 2012/0258363) clearly teach simultaneously integrating fibrous carbon, carbon black, and olivine-type lithium iron phosphate into a single composite unit (par.0026).

However, the examiner would like to note that Table 1 does not show unexpected superior results of the electrode material prepared using the claimed method when compared to the electrodes of the closest prior art (Kawasaki et al.).
Table 1 shows:

    PNG
    media_image1.png
    262
    777
    media_image1.png
    Greyscale
.
Comparative Example 1 shows an olivine-type lithium iron-phosphate coated with a graphene phase or amorphous phase which is then mixed with conductive carbon black and fibrous carbon. Comparative Example 2 shows an olivine-type lithium iron-phosphate composited with conductive materials by a second-time burning (par.0084-0085, par.0112).
The composite in par.0026 of Kawasaki et al. is equivalent to the composite material in the Comparative Example 2, which has results comparable to the results of the inventive Example 1 (see Table 1 above).
Therefore, the material of the present invention does not show superior unexpected results when compared to the composite material of Kawasaki et al.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722